     Case 2:19-cv-06034-SB-AS Document 49 Filed 02/03/21 Page 1 of 6 Page ID #:1884




1                                                      February 3, 2021
2                                                          VPC
3
 4

 5

 6                         UNITED STATES DISTRICT COURT
 7                        CENTRAL DISTRICT OF CALIFORNIA

 8
     ANTONIO FERNANDEZ,                             Case No.: 2:19-cv-06034-SB-AS
 9
                  Plaintiff,
10
                                                    ORDER TO SHOW CAUSE RE:
11   vs.                                            SANCTIONS
12
     STERIK BOYLE HEIGHTS, L.P., a
13   Delaware Limited Partnership; STERIK
14
     BOYLE HEIGHTS LLC, a Delaware
     Limited Liability Company; and
15   RALPHS GROCERY COMPANY, an
16
     Ohio Corporation,

17                Defendants

18

19         In reviewing the motions for summary judgment, the Court was made aware
20   that Plaintiff submitted a declaration that raises serious concerns.
21         The previously assigned judge in this case issued an order establishing a
22   joint briefing procedure for summary judgment motions. Pursuant to that
23   procedure, Plaintiff delivered his portion of the joint brief to defense counsel,
24   including his declaration. Dkt. No. 41-4, Ex. 7 (Original Declaration). Plaintiff’s
25   Original Declaration contained statements materially different from those Plaintiff
26   provided at his deposition. Dkt. No. 41-4, Ex. 6 (Deposition).
27

28
                                                1
     Case 2:19-cv-06034-SB-AS Document 49 Filed 02/03/21 Page 2 of 6 Page ID #:1885




1          In his Original Declaration, Plaintiff stated under oath that he was unable to
2    enter the bathroom stall at the Food 4 Less store because of the alleged ADA
3    violations:
 4             When I arrived at the Store, I needed to use the restroom.
 5             However, when I got inside the restroom, I found that the
 6             doorway of the restroom stall was too narrow for me to fit my
 7             wheelchair through. As a result, I was unable to enter the
 8             stall. This was difficult and frustrating for me since I needed
 9             to go.
10   Original Decl. ⁋ 5.
11         In this declaration, Plaintiff appears to present a vivid memory of the
12   incident, one in which he had to use the restroom and was unable to do so because
13   his wheelchair would not fit through the stall doors, leading to understandable
14   frustration—if this were true.
15         But apparently this was not true. At his deposition, Plaintiff reported
16   another vivid memory seemingly at odds with his Original Declaration:
17
             Q.    Okay, so you’re able to – were you able to enter the stall?
18
             A.    It was difficult. Very difficult entering the stall with the
19
                   wheelchair.
20
             Q.    Okay. You were able to get in and then needed to get
21
                   near the toilet to empty your [stoma] bag?
22
             A:    Right . . . .
23
             Q.    Okay. And at that point you get as close as you can to
24
                   the toilet and are able to empty your [stoma] bag;
25
                   correct?
26
             A.    Yeah.
27
     Depo. at 44:1-16; see also Depo. at 41:9-12 (describing in detail his maneuvering
28
                                               2
     Case 2:19-cv-06034-SB-AS Document 49 Filed 02/03/21 Page 3 of 6 Page ID #:1886




1    in and out of the stall and conveying his emotions throughout the incident).
2          In his Original Declaration, Plaintiff had another very specific memory.
3    “Since [he] had touched the stall door when attempting to get in, [he] went to go
 4   wash [his] hands before leaving the restroom.” Original Decl. ⁋ 6. After
 5   describing the specific cause for washing his hands (i.e., touching the stall door
 6   when he unsuccessfully attempted to get in), Plaintiff described another vivid
 7   memory:
 8
               At the time, I did not notice that the plumbing underneath the
 9
               sink of the restroom was not wrapped to protect against
10
               burning contact. When I got home, I felt a tingling sensation
11
               on my leg and saw that I had a small red burn mark from
12
               where my leg must have touched the exposed pipes under the
13
               sink when I wheeled my wheelchair close to the sink to wash
14
               my hands. Although the injury was minor, it was still very
15
               discomforting to have this happen to me because the Store
16
               failed to do something as simple as wrapping the plumbing.
17
     Original Decl. ⁋ 6.
18
           At his deposition, Plaintiff explained how upset and frustrated he was with
19
     this bathroom incident, noting the was burned while wearing shorts:
20

21             So I had problems coming out of the stall after squeezing
22             myself in there. I was able to do it with a lot of difficulty.
23             And then trying to get out of that stall in reverse was a pain.
24             Definitely. And, you know, I’m still quite upset about it
25             because just going into that bathroom after finally getting out
26             of that stall I went go to wash my hands and I use hot water
27             and going to the sink and, you know, I’m wearing shorts.
28
                                               3
     Case 2:19-cv-06034-SB-AS Document 49 Filed 02/03/21 Page 4 of 6 Page ID #:1887




1    Depo. 41:9-17 (emphasis added).
2          However, Plaintiff’s Original Declaration attaches “true and correct copies
3    of the photographs” that he took on the day of his visit to the store. Original Decl.
 4   ⁋ 9; Dkt. No. 41-4, Ex. 8 (photographs). The photographs depict Plaintiff wearing
 5   blue jeans pants. Plaintiff still maintains that his lower leg was burned where it
 6   touched the pipes under the sink. Original Decl. ⁋ 6; Dkt. No. 41-5, Ex. 2
 7   (Revised Declaration) ⁋ 6.
 8         After Defendants noted the contradictions in Plaintiff’s testimony in their
 9   portion of the joint brief, Dkt. No. 41-1 at 2-3, Plaintiff submitted a Revised
10   Declaration. The changes are noted in bold below:
11             Original Decl. ⁋ 5: I found that the doorway of the
12             restroom stall was too narrow for me to fit my wheelchair
13             through. As a result, I was unable to enter the stall.
14             Revised Decl. ⁋ 5: I found that the doorway of the restroom
15             stall was very narrow for me to fit my wheelchair through.
16             As a result I had difficulty entering the stall.
17   These minor changes raise more questions than they address. Indeed, Plaintiff
18   appears to avoid disclosing outright whether he entered the stall, stating only that
19   he had difficulty doing so. But he then goes on to repeat verbatim his statement in
20   the Original Declaration that suggests he could not enter the stall: “Since I had
21   touched the stall door when attempting to get in, I went to go wash my hands
22   before leaving the restroom.” Revised Decl. ⁋ 6 (emphasis added).
23         Read in its entirety, the Revised Declaration does not seem to change the
24   statement in the Original Declaration that “[Plaintiff] was unable to enter the
25   stall.” Instead, Plaintiff appears to have purposely injected ambiguity into the
26   Revised Declaration to avoid the contradiction in his deposition. It is difficult at
27   this point to draw any other conclusion when Plaintiff—after being confronted
28
                                                4
     Case 2:19-cv-06034-SB-AS Document 49 Filed 02/03/21 Page 5 of 6 Page ID #:1888




1    with his contradiction—opted for obfuscation over clarification. A witness who
2    submits a declaration is sworn to provide truthful information. And counsel who
3    assists in the preparation of the declaration must take care to comply with his or
 4   her duty of candor to the court. ING Bank, fsb v. Ahn, 2010 WL 4807078, at *1
 5   (N.D. Cal. Nov. 19, 2010) (discussing the duty of candor).
 6          Courts have inherent authority to impose sanctions for bad faith conduct.
 7   Roadway Express, Inc. v. Piper, 447 U.S. 752, 764 (1980); In re Yagman, 803
 8   F.2d 1085 (9th Cir. 1986). These inherent powers may be used to sanction “a
 9   party or its counsel for the filing of false or seriously misleading affidavits . . . to
10   maintain the authority and dignity of the Court.” Mercury Serv., Inc. v. Allied
11   Bank of Texas, 117 F.R.D. 147, 158 (C.D. Cal. 1987), aff’d, 907 F.2d 154 (9th
12   Cir. 1990). Plaintiff’s Revised Declaration appears to be misleading, if not worse.
13   When considered in light of Plaintiff’s deposition and Original Declaration, there
14   are serious questions of candor about the asserted facts—including whether
15   Plaintiff entered the bathroom stall and whether he was burned while wearing
16   shorts.
17          There are also serious questions surrounding the preparation of the Original
18   and Revised Declarations and the decisions about their contents. Under Judge
19   Olguin’s order, Plaintiff was precluded from revising the joint brief after
20   submitting his portion. Dkt. No. 20 at 5.1 Yet Plaintiff’s counsel made material
21   changes to the brief and Plaintiff’s declaration. See Dkt. No. 41-1 at 3-4
22   (acknowledging that counsel “discuss[ed] with [Plaintiff] the issues that defense
23   counsel identified in [Plaintiff’s] deposition transcript, [and] that [Plaintiff]
24

25
     1
      Judge Olguin’s order also provides that “[i]f it appears that one (or more) of the
26   parties is primarily responsible for the failure to properly file an adequate joint
27   brief, the primarily responsible party or parties shall be subject to appropriate
     sanctions.” Id. at 6.
28
                                                 5
     Case 2:19-cv-06034-SB-AS Document 49 Filed 02/03/21 Page 6 of 6 Page ID #:1889




1    determined that the [Original Declaration] was inaccurate and required
2    correction”). After learning of the contradictions, Plaintiff’s counsel did not seek
3    leave to make the revisions. And the revisions, once made, appear to have been
 4   done for purposeful evasion rather than candid correction. See discussion supra.
 5         Pursuant to the Court’s inherent powers and Judge Olguin’s order (see note
 6   1 supra), IT IS HEREBY ORDERED that Plaintiff and his counsel are to show
 7   cause, at a hearing on February 26, 2021 at 8:30 a.m., why the Court should not
 8   impose sanctions for Plaintiff’s false and/or misleading declarations and a
 9   violation of a court order. Plaintiff is further ORDERED to file by no later than
10   February 19, 2021 a declaration addressing these issues.
11

12

13   DATED: February 3, 2021                    _______________________________
14                                                   Stanley Blumenfeld, Jr.
                                                    United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               6
